Citation Nr: 1710913	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had honorable active duty service from October 1964 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Board issued a decision that in relevant part denied service connection for disorders of the low back and bilateral hips.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued an Order granting a Joint Motion for Partial Remand by the parties that vacated the Board's decision in regard to service connection for disorders of the low back and bilateral hips and returned those issues to the Board for further appellate review.

The Board's action in October 2014 remanded the issues of entitlement to increased evaluation for the service-connected right knee disability (fractured right tibia with mild knee disability) and entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for additional development.  Those issues have not yet been returned to the Board, and will be the subject of a later decision as necessary.

The Board remanded the claims for service connection for low back and bilateral hip disabilities in November 2015.  In a June 2016 rating decision, service connection for disorders of the bilateral hips was granted.  Such matter is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to an increased rating for traumatic arthritis of the left ulna with limitation of extension appears to have been raised by the record in a September 2012 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The evidence of record is at least in equipoise regarding whether service connection for a low back disorder is warranted on a secondary basis.  


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disorder on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disorder, to include as secondary to his service-connected traumatic arthritis of the left ulna with limitation of extension; fractured right tibia and fibula with mild knee disability; healed left femur fracture;    and healed right femur fracture, which are the result of an in-service motor vehicle accident.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to his service-connected disabilities.  There are several opinions of record.  

The Veteran underwent a VA spine examination in October 2010.  The VA examiner stated that his back arthritis was not due to his service-connected fractures of the left and right femur and/or right tibia/fibula.  The examiner reviewed the claims file, and provided a rationale for her opinion, noting that his arthritis is likely due to his age and obesity.  

An August 2012 record from Azalea Orthopedics documents the Veteran's report       of being in an in-service motor vehicle accident in 1964 resulting in bilateral femur fractures, left forearm fracture, and a right tibia fracture.  He also reported that he began developing pain in his low back about three years before the date he was being seen.  It was noted that an MRI showed multilevel degenerative disc disease without significant spinal stenosis.  There were also large anterior bridging osteophytes from T12-L5.  Following physical examination, the physician, Dr. T.M.R., reported that    the Veteran was told that this degree of degenerative change can occur without a predisposing injury, however, injury of the magnitude he sustained in 1964 could certainly precipitate the early onset of significant degenerative change in his low back.  

The Veteran underwent a VA thoracolumbar spine Disability Benefits Questionnaire (DBQ) in February 2016.  He reported the onset of his low back condition four to      six years prior to the date of the examination.  It was the examiner's opinion that the claimed back condition is less likely than not proximately due to or the result of the service-connected bilateral lower extremity disabilities.  The examiner explained that the service-connected disabilities onset in the 1960s and the back condition onset four to six years prior such that based on onset, the back condition was not due to or aggravated by the lower extremity disabilities.  The examiner stated that the back condition was due to age and body habitus.  

The examiner who conducted the February 2016 DBQ was asked to provide an addendum opinion in October 2016.  The examiner was specifically asked to indicate if it is at least as likely as not that the Veteran's back condition is caused  by his service-connected residuals of right tibia/fibula fracture and/or residuals of bilateral femur fractures and to address the August 2012 statement from Dr. R. that an injury of the magnitude the Veteran sustained in 1964 could precipitate the early onset of significant degenerative change in the Veteran's low back.  The examiner provided an opinion that yes, it is at least as likely as not that the Veteran's back condition is caused by service-connected residuals of bilateral femur fracture.  The examiner further stated that she agreed with Dr. R's statement that an injury to the joints can cause a break down of cartilage that leads to early degenerative changes.  

The Board acknowledges that the October 2010 VA examiner provided a negative opinion on whether the Veteran's low back disorder is due to his service-connected fractures of the left and right femur and/or right tibia/fibula.  The addendum opinion provided in October 2016, however, establishes that it is at least as likely as not  that the Veteran's back condition is caused by service-connected residuals of bilateral femur fracture.  Accordingly, the Board finds that the evidence is at 
least in equipoise regarding whether service connection for a low back disorder       is warranted on a secondary basis.  Therefore, the Board resolves all doubt in        the Veteran's favor and finds that service connection for a low back disorder           is warranted on a secondary basis.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.310 (2016).




ORDER

Service connection for a low back disorder is granted on a secondary basis.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


